Third District Court of Appeal
                                State of Florida

                           Opinion filed July 14, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1197
                        Lower Tribunal No. F16-567B
                           ________________


                               Osmany Haro,
                                   Appellant,

                                      vs.

                           The State of Florida,
                                   Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Osmany Haro, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON, and BOKOR, JJ.

      FERNANDEZ, C.J.

      Osmany Haro appeals the trial court order denying his motion for post-

conviction relief based on ineffective assistance of counsel. Haro claims that
his lawyer was ineffective by failing to obtain jail credit for 113 days that Haro

spent in custody in Colorado fighting extradition to Florida. The trial court

denied the motion finding that Florida Rule of Criminal Procedure 3.801

requires that motions for jail credit be filed within one year from the time that

the judgment and sentence became final. According to the trial court, Haro

pleaded guilty and was sentenced on May 3, 2018, and he filed his motion

for post-conviction relief on December 9, 2019,

      In Gisi v. State, 135 So. 3d 493, 495 (Fla. 2d DCA 2014), our sister

court concluded that “[a]lthough the court commentary to rule 3.801 states

that ‘[a]ll jail credit issues must be handled pursuant to this rule,’ the rule

does not apply to claims of jail credit for the time a defendant was

incarcerated outside the state while awaiting sentencing.” This is because

the rule refers to Florida Statute Section 921.161 (2012), and the Florida

Supreme Court held that jail credit awarded pursuant to the statute applies

only to Florida county jail time. See Kronz v. State, 462 So. 2d 450, 451 (Fla.

1985) (“[W]e conclude that section 921.161(1) requires the trial judge to give

credit only for time served in Florida county jails pending disposition of

criminal charges.”)




                                        2
     Because the motion for post-conviction relief was timely filed pursuant

to Florida Rule of Criminal Procedure 3.850, we reverse and remand for

further proceedings.

     Reversed and remanded.




                                    3